In an action to recover damages for injury to person and property, defendant appeals from an order of the Supreme Court, Nassau County, dated March 1, 1963, which denied his motion to dismiss the complaint for lack of prosecution “ with leave to renew in the event application for a general preference * * * is not filed on or before March 11, 1963, or in the event such general preference is denied.” Order reversed, without costs; motion granted unconditionally; and complaint dismissed, without costs. The record fails to show any adequate excuse for the delay of more than three years in the prosecution of this action. Beldoek, P, J,, Ughetta, Christ, Brennan and Hill, JJ., concur.